


110 HR 4959 IH: Iraq Strategic Agreement Review Act of

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4959
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Ms. DeLauro (for
			 herself, Ms. McCollum of Minnesota,
			 Mr. Oberstar,
			 Mr. Larson of Connecticut, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for congressional consultation with respect to
		  any long-term security, economic, or political agreement with the Government of
		  Iraq and to ensure that any such agreement is in the form of a treaty with
		  respect to which the Senate has given its advice and consent to ratification
		  under Article II of the Constitution of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Iraq Strategic Agreement Review Act of
			 2008.
		2.DefinitionIn this Act, the term long-term
			 security, economic, or political agreement with the Government of Iraq
			 means any agreement or commitment of more than one year, which is made by the
			 President or any officer, employee, or representative of the executive branch
			 of the Government of the United States with the Government of Iraq that
			 includes—
			(1)the basing of the Armed Forces of the
			 United States within the territory of Iraq;
			(2)defending Iraq’s system of government from
			 internal and external threats;
			(3)providing security
			 assurances and commitments to deter foreign aggression against Iraq;
			(4)the military training or equipping of the
			 Iraqi Security Forces;
			(5)economic, monetary, material and technical
			 commerce, and arrangements; or
			(6)diplomatic and political
			 understandings.
			3.FindingsCongress finds the following:
			(1)Under Article I of
			 the Constitution of the United States, the Congress has the power to provide
			 for the common defense, to regulate commerce with foreign nations, to raise,
			 support, provide, and maintain the military, and to make rules for the
			 Government and regulation of the military.
			(2)Under Article II
			 of the Constitution of the United States, the President is the Commander in
			 Chief of the military and has the power to receive Ambassadors and other public
			 ministers.
			(3)Under Article II
			 of the Constitution of the United States, the President has the right to make
			 treaties by and with the advice and consent of two-thirds of the Senate.
			(4)The North Atlantic
			 Treaty, which created the North Atlantic Treaty Organization (NATO), entered
			 into force on August 24, 1949, after approval by the Senate with each protocol
			 providing for the accession of an additional country approved by the
			 Senate.
			(5)The Mutual Defense
			 Treaty between the United States and South Korea, which established a long-term
			 United States military presence on the Korean peninsula, entered into force on
			 November 17, 1954, after approval by the Senate.
			(6)The Treaty of
			 Mutual Cooperation and Security between the United States and Japan, which
			 established a long-term United States military presence in Japan, entered into
			 force on June 23, 1960, after approval by the Senate.
			(7)On June 1, 2007,
			 Secretary of Defense Robert Gates discussed a long and enduring
			 presence in Iraq of which the Korea model and the
			 security relationship that we have with Japan are
			 examples.
			(8)On November 26,
			 2007, President George W. Bush and Iraqi Prime Minister Nouri al-Maliki signed
			 a Declaration of Principles for a Long-Term Relationship of Cooperation
			 and Friendship Between the Republic of Iraq and the United States of
			 America, outlining the parameters for negotiation of a long-term
			 relationship in the security, economic, political, diplomatic, and cultural
			 spheres.
			(9)The Declaration of
			 Principles include, supporting the Republic of Iraq in defending its
			 democratic system against internal and external threats,
			 providing security assurances and commitments to the Republic of Iraq to
			 deter foreign aggression against Iraq, and supporting the
			 Republic of Iraq in training, equipping, and arming the Iraqi Security
			 Forces.
			(10)On November 26,
			 2007, Assistant to the President and Deputy National Security Advisor for Iraq
			 and Afghanistan, Lieutenant General Douglas E. Lute, stated that he does not
			 anticipate now that these negotiations [under the Declaration of
			 Principles] will lead to the status of a formal treaty which would then bring
			 us to formal negotiations or formal inputs from the Congress.
			(11)On November 26,
			 2007, Assistant to the President and Deputy National Security Advisor for Iraq
			 and Afghanistan, Lieutenant General Douglas E. Lute, further stated that the
			 target to conclude negotiations is July 2008.
			4.Consultations
			 with Congress
			(a)Consultations
				(1)In
			 generalImmediately upon the date of the enactment of this Act,
			 the Secretary of State, the Secretary of Defense, and any other necessary
			 officer, employee, or representative of the executive branch of the Government
			 of the United States shall commence consultations with the congressional
			 committees and leadership described in paragraph (2) on any potential long-term
			 security, economic, or political agreement with the Government of Iraq.
				(2)Congressional
			 committees and leadership describedThe congressional committees
			 and leadership referred to in paragraph (1) are—
					(A)the Committee on
			 Foreign Relations and the Committee on Armed Services of the Senate and the
			 Committee on Foreign Affairs and the Committee on Armed Services of the House
			 of Representatives;
					(B)the Speaker,
			 majority leader, and minority leader of the House of Representatives and
			 majority leader and minority leader of the Senate; and
					(C)any other
			 congressional committee, Senator, or Member of the House of Representatives
			 that requests consultations under paragraph (1).
					(b)FrameworkConsultations
			 required under subsection (a) shall include full and complete transparency of
			 all security, economic, political, and other arrangements under consideration
			 for the agreement.
			(c)TimeframeConsultations
			 required under subsection (a) shall continue throughout the period of
			 negotiations with the Government of Iraq to conclude the agreement.
			5.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)full Iraqi sovereignty over its
			 territories, waters, and airspace, and Iraqi control over its armed forces and
			 administrative institutions is in the national interest of the United States;
			 and
			(2)any long-term security, economic, or
			 political agreement with the Government of Iraq that is not in the form of a
			 treaty with respect to which the Senate has given its advice and consent to
			 ratification under Article II of the Constitution of the United States does not
			 have the force and effect of law.
			6.Limitation on the
			 use of fundsNo funds made
			 available by any Act of Congress shall be obligated or expended for the
			 implementation of any long-term security, economic, or political agreement with
			 the Government of Iraq unless the agreement is in the form of a treaty with
			 respect to which the Senate has given its advice and consent to ratification
			 under Article II of the Constitution of the United States.
		
